Opinion by
Oliver, P. J.
At the hearing an attempt was made by the only witness for the plaintiff to establish that the fur monkeys, a sample of which was received in evidence as illustrative exhibit 1, are the same as those the subject of Abstract 34101, which decision in turn is based upon agreed facts in Abstract 25607. However, this fact was not established. The plaintiff also failed to introduce any evidence that the merchandise is not chiefly used for the amusement of children. On the record presented the protest was overruled.